Citation Nr: 0910689	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-33 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as high blood pressure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran is a member of the Kansas National Guard with 
verified active duty service from June 2004 to December 2005.  

The Veteran also has unverified active duty, likely to be 
active duty for training or ACDUTRA service, from January 
1996 to May 1996.  This period of service is reported by the 
Veteran's service representative and is consistent with the 
duration of prior active duty service listed on the Veteran's 
DD Form 214.  See Informal hearing presentation, March 2009.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A thorough review of the record reveals that further 
evidentiary development is required before this appeal is 
ready for adjudication by the Board.  Specifically, a new VA 
examination and accompanying medical opinion is necessary.  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  

In the present case, the February 2006 VA examination 
establishes that the Veteran is diagnosed with elevated 
diastolic blood pressure.  While the diagnosis of elevated 
diastolic blood pressure is not equivalent to a diagnosis of 
hypertension, it does represent a blood pressure condition 
diagnosed within 2 months of separation from active duty 
service.  See DD Form 214 (showing discharge in December 
2005).  On this basis, the element of chronicity and 
continuity of a blood pressure condition should be addressed.  
See 38 C.F.R. § 3.303(b) (2008).   

Furthermore, service treatment records reflect that upon an 
April 2005 Medical Board examination, the Veteran was 
diagnosed with hypertension and a specialty consult was 
requested for pharmaceutical treatment of the condition.  The 
question therefore remains whether the evidence indicates 
that there may be an association between the current and in-
service blood pressure conditions.  Such an indication will 
be found when there is "medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation."  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  Here, there is credible medical evidence 
of elevated blood pressure readings during and after military 
service.  A medical opinion is required to establish whether 
the Veteran's current blood pressure condition is medically 
related to the in-service condition. 

The Board notes that the February 2006 examiner commented 
that the Veteran did not provide additional blood pressure 
readings as requested.  The Veteran is expressly advised that 
an adequate diagnosis of hypertensive vascular disease, to 
include hypertension and isolated systolic hypertension, 
requires confirmation by blood pressure readings taken two or 
more times on at least three different days.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2008).  As such, the 
Veteran must comply by appearing for additional blood 
pressure readings, if requested to do so in conjunction with 
the examination requested by this remand order.  If the 
Veteran fails to present for any requested blood pressure 
monitoring, such that necessary data cannot be collected, VA 
may deny the claim.  

Additionally, as the Veteran's representative has identified 
another active service period, supported by the service 
record reflected on the Veteran's DD Form 214,  VA should 
verify all periods of relevant military service and obtain 
any outstanding service treatment records from such service.     

Accordingly, the case is REMANDED for the following action:

1.  Contact the Office of the Adjutant 
General of the Kansas National Guard to 
verify the dates of this Veteran's 
military service.  All periods of 
relevant service should be identified, to 
include active duty, active duty for 
training, and inactive duty for training.  

2.  If any additional active duty or 
active duty for training service period 
(other than the previously verified 
service from June 2004 to December 2005) 
is identified, request all service 
treatment records from the additional 
period of military service. 

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed blood 
pressure disorder.  The Veteran's claims 
file and a copy of this remand must be 
made available to the examiner for 
review.  All necessary studies and tests 
must be conducted. 

The examiner is requested to review the 
claims file, to include the service 
treatment records in their entirety, 
then:
(a)  State all currently diagnosed 
disabilities pertaining to this Veteran's 
elevated blood pressure.  If the 
Veteran's elevated blood pressure 
readings do not represent a chronic 
disability, the examiner must so state. 
(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a);
(c)   Opine whether any current 
disability identified in section (a) was 
incurred in or aggravated by active 
military service (as defined by the 
periods of active and  ACTDUTRA service 
verified in action step 1 above).
(d)  Identify whether it is at least as 
likely as not, based upon the evidence of 
record, that any chronic blood pressure 
disability was present within one year 
from discharge from active military 
service. 

The examination report should 
specifically discuss the prior VA 
examination report from February 2006 as 
compared to the Medical Board examination 
findings from April 2005.  

4. Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




